Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection set forth in the office action mailed 10/21/20 is maintained below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/21 has been entered.
 
Claim Rejections - 35 USC § 103
Claims 1, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xin (US PG Pub. No. 2015/0126420) in light of the evidence provided by Jao.
In paragraph 11 Xin discloses a lubricating composition comprising a lubricant base oil and a Mannich base. In paragraph 137 Xin discloses that the base oil can be a Group III base oil, as recited in component (a) of claim 1, and in Table 1 discloses sample compositions where the base oil is present in amounts within the range recited in component (a) of claim 1. Group III base oils by definition have a viscosity index of at least 120, encompassing the range recited for component (a) of claim 1. Claims 8 and 10 of the Xin reference also teach that the composition comprises the Mannich base and other additives in amounts that lead to a base oil concentration overlapping the range recited in component (a) of claim 1. In paragraphs 127-129 Xin discloses that the composition can comprise a polyisobutylene succinimide dispersant, as recited in component (b) of claim 1, and that the dispersant is more preferably present in an amount of 1.5 to 8% by weight, encompassing the range recited in component (b) of claim 1. In paragraph 130 Xin discloses that the composition comprises a detergent which is preferably a mixture of an overbased calcium sulfonate and an overbased 
The differences between Xin and the currently presented claims are:
i) Some of the ranges of Xin overlap or encompass the claimed ranges rather than falling within them.
ii) Xin does not specifically disclose a method of lubricating a compression-ignition (diesel) engine with the composition. This relates to claims 10 and 16-17. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claim 1 is therefore rendered obvious by Xin.
With respect to ii), Xin discloses in paragraphs 22 and 142 that the lubricating compositions can meet the specifications for diesel engine lubricating compositions, and in paragraph 167 discloses diesel engine lubricating compositions. It therefore would have been obvious to one of ordinary skill in the art to lubricate a compression-ignition engine with the composition of Xin, as recited in claims 10 and 16-17, since Xin teaches that the compositions meet the specifications for diesel engine lubricating compositions. Since the composition of Xin meets the compositional limitations of the claims, the method of using the composition to lubricate a compression-ignition engine will meet the limitations of claims 10 and 16-17 regarding wear reduction and fuel economy improvement. Claims 10 and 16-17 are therefore also rendered obvious by Xin.

Response to Arguments
Applicant's arguments filed 4/20/21 have been fully considered but they are not persuasive. Applicant argues that Xin does not teach or suggest a Group III base oil having a base oil having a viscosity index of at least 130. However, Group III base oils by definition have a viscosity index of at least 120, a fact acknowledged by applicant in paragraph 26 of the specification, which encompasses the claimed range and renders it obvious in accordance with Wertheim. The rejection has been updated to explicitly note that Group III base oils by definition have a viscosity index of at least 120. Applicant . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771